1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   TIM MOORE,                             No. 2:18-cv-02919-WBS-KJN
13                  Plaintiff,

14        v.                                ORDER RE: MOTION TO DISMISS
15   ANG TRANSPORT INC., et al.,

16                  Defendant.

17

18
                                  ----oo0oo----
19

20                Plaintiff Tim Moore filed this lawsuit against

21   defendants ANG Transport, Inc. (“ANG”), Tuff Machinery LLC

22   (“Tuff”), Moore Brokers Inc., doing business as Moore

23   Transportation Services (“Moore Transportation”), and Does 1-10.

24   Plaintiff asserts the following claims: breach of contract

25   against defendant Tuff, liability under 49 U.S.C. § 14706 against

26   ANG, and negligence against Moore Transportation.      Currently

27   before the court is defendant Tuff’s Motion to Dismiss for lack

28   of personal jurisdiction.     (Docket No. 11.)
                                        1
1    I.     Factual and Procedural Background

2                On or about October 26, 2017, plaintiff contracted with

3    defendant Tuff to purchase a John Deere Model 650H LT Tractor for

4    $49,597.    (Compl. ¶ 7 (Docket No. 1).)   Plaintiff paid for the

5    tractor by wire transfer that same day.     (Id. ¶ 8.)   Plaintiff

6    and Tuff agreed that Tuff would deliver the tractor to plaintiff

7    in Nevada County, California.    (Id. ¶ 10.)   Tuff hired Moore

8    Transportation to act as the shipping broker for the tractor

9    shipment.    (Id. ¶ 11.)   Moore Transportation then hired ANG

10   Transport Inc. to deliver the tractor.     (Id. ¶ 12.)

11               On or about November 8, 2017, an ANG employee was

12   involved in a traffic accident and the tractor was destroyed.

13   (Id. ¶ 13.)    Plaintiff alleges that the failure to deliver the

14   tractor to him prevented him from completing several projects

15   and, as a result, caused him financial damages.     (Id. ¶ 14.)

16   Plaintiff further alleges that he incurred additional financial

17   damages when he was forced to purchase a comparable tractor for

18   $65,500.    (Id. ¶ 24.)

19               The only cause of action against Tuff is for breach of

20   contract for failure to deliver the tractor.    (Id. ¶¶ 16-25.)
21   Tuff argues that this court lacks personal jurisdiction because

22   Tuff is a Texas company that does not have “minimum contacts”

23   with California such that this court may exercise personal

24   jurisdiction over it in connection with plaintiff’s claim.        (Mot.

25   to Dismiss (Docket No. 11).)

26   II.     Legal Standard
27               Plaintiff has the burden of establishing that the court

28   has personal jurisdiction over a defendant.     In re W. States
                                        2
1    Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 741 (9th Cir.

2    2013), aff’d sub nom., Oneok, Inc. v. Learjet, Inc., 135 S. Ct.

3    1591 (2015).     Where the court does not hold an evidentiary

4    hearing and the motion is based on the written materials, the

5    plaintiff need only establish a prima facie showing of personal

6    jurisdiction.1    Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

7    797, 800 (9th Cir. 2004).    In such a case, “[u]ncontroverted

8    allegations in the complaint must be taken as true” and

9    “[c]onflicts between parties over statements contained in

10   affidavits must be resolved in the plaintiff’s favor.”     Id.

11             If there is no applicable federal statute governing

12   personal jurisdiction, the court applies the law of the state in

13   which it sits.    Love v. Associated Newspapers, Ltd., 611 F.3d

14   601, 608-09 (9th Cir. 2010).    “California’s long-arm jurisdiction

15   statute is coextensive with federal due process requirements.”

16   Id.

17             Due process requires that for a nonresident defendant

18   to be subject to the court’s jurisdiction, the defendant must

19   “have certain minimum contacts with [the forum state] such that

20   the maintenance of the suit does not offend traditional notions
21   of fair play and substantial justice.”     Int’l Shoe Co. v.

22

23   1    Where the pleadings and other submitted written materials
     “raise issues of credibility or disputed questions of fact with
24   regard to jurisdiction, the district court has the discretion to
     take evidence at a preliminary hearing in order to resolve the
25   contested issues.” Data Disc, Inc. v. Sys. Tech. Assocs., Inc.,
26   557 F.2d 1280, 1285 (9th Cir. 1977). If there is an evidentiary
     hearing on the issue of personal jurisdiction “plaintiff must
27   establish the jurisdictional facts by a preponderance of the
     evidence, just as he would have to do at trial.” Id.
28
                                        3
1    Washington, 326 U.S. 310, 316 (1945) (citation omitted).       The

2    strength of contacts required depends on which of the two

3    categories of personal jurisdiction a litigant invokes: specific

4    jurisdiction or general jurisdiction.     Ranza v. Nike, Inc., 793

5    F.3d 1059, 1068 (9th Cir. 2015) (citing Daimler AG v. Bauman, 134

6    S. Ct. 746, 754 (2014)).     “[A] finding of general jurisdiction

7    permits a defendant to be haled into court in the forum state to

8    answer for any of its activities anywhere in the world,”

9    Schwarzenegger, 374 F.3d at 801, whereas specific jurisdiction

10   requires a relationship that “arise[s] out of contacts that the

11   defendant himself creates with the forum state,”     Walden v.

12   Fiore, 571 U.S. 277, 284 (2014) (quotation omitted; emphasis in

13   original).    The court must thus “look[] to the defendant’s

14   contacts with the forum State itself, not the defendant’s

15   contacts with persons who reside there.”     Walden, 571 U.S. at

16   285.

17                The Ninth Circuit uses a three-prong test to analyze

18   claims of specific personal jurisdiction.     This analysis requires

19   first that the non-resident defendant “purposefully direct his

20   activities or consummate some transaction with the forum or
21   resident thereof; or perform some act by which he purposefully

22   avails himself of the privilege of conducting activities in the

23   forum, thereby invoking the benefits and protections of its

24   laws.”   Schwarzenegger, 374 F.3d at 802 (quoting Lake v. Lake,

25   817 F.2d 1416, 1421 (9th Cir. 1987)).     In breach of contract

26   cases such as that at hand, courts typical examine whether there
27   was “purposeful availment” of the forum, whereas in tort cases,

28   the analysis centers on whether there was “purposeful direction.”
                                        4
1    See id. (“We often use the phrase ‘purposeful availment,’ in

2    shorthand fashion, to include both purposeful availment and

3    purposeful direction, but availment and direction are, in fact,

4    two distinct concepts.    A purposeful availment analysis is most

5    often used in suits sounding in contract.     A purposeful direction

6    analysis, on the other hand, is most often used in suits sounding

7    in tort.”) (internal citations omitted).

8                The second factor of the Ninth Circuit’s three-part

9    test for evaluating specific personal jurisdiction requires that

10   the claim “be one which arises out of or relates to the

11   defendant’s forum-related activities.”    Id.   The plaintiff has

12   the burden of establishing both of these first two prongs. Id.

13   (quoting Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)).

14   If the plaintiff satisfies the first two prongs, the burden

15   shifts to the defendant to present a compelling case that the

16   third prong, which requires that the exercise of jurisdiction

17   comports with fair play and substantial justice, is not met.        Id.

18   (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78

19   (1985)) (internal quotation marks omitted).

20   III.        Analysis
21               Defendant Tuff is a Texas corporation and none of the

22   allegations in the complaint tend to show that its contacts with

23   California are so “substantial and continuous” as to give rise to

24   general jurisdiction.    See Pacific Atlantic Trading Co., 758 F.2d

25   at 1327.2    The court’s analysis will therefore focus on the

26   2    Though plaintiff’s Opposition to the Motion to Dismiss does
     not specify whether it is alleging the court has specific or
27   general jurisdiction over defendant Tuff, his analysis is couched
     in terms of “purposeful availment,” which suggests he is arguing
28   that there is specific jurisdiction. (Pl.’s Opp’n. at 8 (Docket
                                     5
1    question of whether the court has specific personal jurisdiction

2    over defendant Tuff.    Plaintiff advances two arguments3 in

3    support of its contention that the court does, in fact, have such

4    jurisdiction: (1) Tuff sold and shipped a tractor to plaintiff in

5    California; and (2) Tuff maintains an interactive website

6    accessible to consumers in California.    The court will address

7    each argument in turn.

8                Plaintiff argues that defendant Tuff “agreed to ship a

9    John Deere 650H LT Tractor to the [p]laintiff’s address in

10   California” and that this “intentional act” establishes this

11   court’s personal jurisdiction over Tuff.    (Pl.’s Opp’n at 5.)

12   This argument ignores the fact that the mere formation of a

13   contract with a party in a forum state does not give rise to

14   specific jurisdiction over a defendant in that forum.       Boschetto

15   v. Hansing, 539 F.3d 1011, 1017 (9th Cir. 2008) (holding that

16   “the lone transaction for the sale of one item does not establish

17   that the [defendant] purposefully availed [itself] of the

18   privilege of doing business in California.”).    The contract

19   between plaintiff and Tuff “did not create any ongoing

20   obligations”; it was “a one-shot affair.”    Id. at 1017.    In this
21   way, it is distinguished from the contract at issue in Young

22   Again Products, Inc. v. Acord, 307 F.Supp.2d 713, 714 (D. Md.

23   2004).   In Young Again, the defendant’s contract with the

24   Maryland plaintiff was executed over the course of several years

25

26   No. 15).)

27   3    At oral argument, the plaintiff moved to strike paragraphs
     11 and 12 from the Declaration of Amanda Bustos (Docket No. 16)
28   and the court granted that motion.
                                     6
1    and created ongoing obligations between the defendant and the

2    plaintiff.    In contrast, in the instant case, there were no

3    continuing relationships or obligations.     The sale of the tractor

4    to the plaintiff in California was a one-time occurrence and,

5    therefore, does not alone give rise to specific personal

6    jurisdiction over defendant Tuff in California.

7                 Plaintiff next argues that defendant Tuff is subject to

8    this court’s specific jurisdiction because it created a website

9    that advertises the fact that it is willing to enter into

10   contracts with people from all 50 states.

11                When deciding personal jurisdiction issues that stem

12   from internet sales, “the likelihood that personal jurisdiction

13   can be constitutionally exercised is directly proportionate to

14   the nature and quality of commercial activity that an entity

15   conducts over the Internet.”     Cybersell, Inc. v. Cybersell, Inc.,

16   130 F.3d 414, 419 (9th Cir. 1997) (quoting Zippo Mfg. Co. v.

17   Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997)).

18                In this case, the nature of the commercial activity on

19   defendant’s website was limited to advertising pieces of heavy

20   construction equipment for sale and offering website visitors the
21   opportunity to interact with defendant through a “product

22   enquiry” feature.     Plaintiff argues that this feature renders

23   defendant’s website relatively interactive since “[a] prospective

24   customer could [] obtain more information about the equipment in

25   question, and conceivably, could agree to purchase the equipment

26   through this online feature.”     (Pl.’s Opp. to Mot. to Dismiss at
27   7.)   Plaintiff also notes that defendant’s website has an “Email

28   Us” feature which allows visitors to email defendant Tuff.
                                        7
1    Relying heavily on Rainy Day Books, Inc. v. Rainy Day Books &

2    Cafe, L.L.C., 186 F.Supp.2d 1158 (D. Kan. 2002), plaintiff argues

3    that these two features on defendant Tuff’s website make it so

4    heavily interactive that this court’s exercise of personal

5    jurisdiction over defendant Tuff is justified.

6             Plaintiff’s argument that, like the defendant in Rainy

7    Day Books, defendant Tuff has “purposefully and deliberately set

8    up and operated a web site with a high level of interactivity,

9    which encourages customers accessing the web site to order

10   [merchandise],” id. at 1164, is misguided for two reasons.

11   First, it ignores key factual differences between the website at

12   issue in Rainy Day Books and that of defendant Tuff.   Second, it

13   does not account for the substantial case law finding that

14   websites with levels of interactivity similar to that of

15   defendant Tuff’s site are insufficiently interactive to justify

16   the exercise of personal jurisdiction over their operators.

17            In Rainy Day Books, the defendant’s website linked to a

18   “virtual store” through which visitors could provide their credit

19   card and shipping information and purchase products online.     Id.

20   Though the virtual store was facilitated by a third-party
21   provider of online ordering services, the defendant controlled

22   the pricing of products in the virtual store and received

23   payments for sales made through the store.   Id.   Moreover,

24   customers who ordered through the store received confirmation

25   emails thanking them for shopping with the defendant, and orders

26   made via the virtual store were shipped with a return label that
27   listed the defendant bookstore’s address.    Id.

28            In comparison to the website at issue in Rainy Day
                                     8
1    Books, defendant Tuff’s site is relatively passive.     Customers

2    are not able to purchase the tractors directly from defendant’s

3    website, and defendant’s website does not link to a “virtual

4    store” for tractors.    Rather, the defendant’s website passively

5    advertises its products and customers are required to initiate

6    contact to transact a sale by other means.    Moreover, there is no

7    evidence that the defendant specifically “encourage[s] people in

8    [California] to access its site.”     See Cybersell, 130 F.3d at

9    419.   Nor is there evidence that “money changed hands on the

10   internet from (or through) [California].”    Id.   This level of

11   interactivity is far less than that at issue in Rainy Day Books

12   and is insufficient to establish purposeful availment.     See

13   Kurgan v. Neibauer, No. 14-CV-1190-LAB-JMA, 2014 WL 3908633 at *6

14   (S.D. Cal. Aug. 11, 2014) (finding that a site that “allows for

15   the buyer to email a seller” is not “expressly aimed at the forum

16   state.”).   See also Cottle v. W. Skyways Inc., No. 1:17-CV-00049-

17   DAD-BAM, 2017 WL 1383277, at *6 (E.D. Cal. Apr. 18, 2017)(holding

18   that a website that nationally advertised defendant’s products

19   and services, featured testimonials from California residents,

20   and allowed the online submission of inquiries was not
21   sufficiently interactive to subject the defendant to personal

22   jurisdiction in California).    For these reasons, Tuff’s website

23   does not constitute a purposeful availment of the Californian

24   market.

25               Because the defendant did not purposefully avail itself

26   of the Californian market, the plaintiff fails on the first prong
27   of the three-part test.    When the plaintiff fails to make their

28   prima facie case on the first prong of this test, the court need
                                       9
1    not address the remaining two prongs, because purposeful

2    availment is a necessary condition for this to court exercise

3    personal jurisdiction over the defendant.   See Boschetto, 539

4    F.3d at 1016.

5               IT IS THEREFORE ORDERED that defendant Tuff Machinery

6    LLC’s Motion to Dismiss (Docket No. 11) be, and hereby is,

7    GRANTED.

8    Dated:   July 3, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     10
